Citation Nr: 0839730	
Decision Date: 11/19/08    Archive Date: 11/25/08

DOCKET NO.  05-32 146	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington


THE ISSUE

Entitlement to service connection for residuals of head 
trauma.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Schechner, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1976 to 
September 1981.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions issued in January 2004 and 
July 2005 by the Department of Veterans Affairs Regional 
Office in Seattle, Washington.

One of the matters the Board must address is which issue or 
issues are properly before it at this time.  Under 
38 U.S.C.A. § 7105(a), an appeal to the Board must be 
initiated by a notice of disagreement and completed by a 
substantive appeal after a statement of the case (SOC) is 
furnished to the veteran.  In essence, the following sequence 
is required:  There must be a decision by the RO; the veteran 
must timely express disagreement with the decision; VA must 
respond by issuing a statement of the case that explains the 
basis for the decision to the veteran; and finally the 
veteran, after receiving adequate notice of the basis of the 
decision, must complete the process by stating his or her 
argument in a timely-filed substantive appeal.  38 C.F.R. 
§§ 20.200, 20.201, 20.202, 20.203.  See also 38 U.S.C.A. 
§ 7104; 38 C.F.R. §§ 19.4, 20.101 (the Board has jurisdiction 
to resolve questions as to its own jurisdiction).  See also 
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996) (it is 
a well-established judicial doctrine that any statutory 
tribunal must ensure that it has jurisdiction over each case 
before adjudicating the merits, and that a potential 
jurisdictional defect may be raised by the court or tribunal, 
sua sponte or by any party at any stage in the proceedings, 
and, once apparent, must be adjudicated). 

A January 2004 rating decision denied service connection for 
depression, residuals of a right wrist fracture, 
hyperlipidemia, and right heel bone spur.  

The veteran's February 2005 Notice of Disagreement expressed 
disagreement with the denials of service connection for: (1) 
depression; and (2) the residuals of a right wrist fracture.  

A statement submitted with the Notice of Disagreement 
described the veteran's head trauma experienced in two motor 
vehicle accidents: the first occurred in February 1981 during 
service, and the second occurred in November 1995 after 
separation.  This explanation was offered in support of the 
claim for depression.

A July 2005 decision review officer decision granted service 
connection for residuals of a right wrist fracture and for 
depression, each with an evaluation of 10 percent effective 
June 10, 2002.  In the same decision, the RO denied service 
connection for residuals of head trauma.  

Also in July 2005, the RO issued a Statement of the Case 
addressing only the newly denied issue of service connection 
for residuals of head trauma.

In August 2005, the veteran submitted a Notice of 
Disagreement with the July 2005 decision review officer 
decision, contending that the effective date for both 
service-connected depression and residuals of a right wrist 
fracture should be August 15, 2001, the date of his original 
claim.

In July 2007, a decision review officer decision granted an 
effective date of August 15, 2001 for service-connected 
residuals of a right wrist fracture.  That issue is therefore 
resolved and not before the Board.

The Board notes that the RO did not address the contention of 
an earlier effective date for service-connected depression, 
which is currently evaluated 10 percent effective June 10, 
2002.  The Board would direct the RO to adjudicate this 
issue, and it is therefore not before the Board at this time.

In August 2005, the veteran submitted a VA Form 9 substantive 
appeal, having checked the box that states "I want to appeal 
all of the issues listed on the statement of the case and any 
supplemental statements of the case."  The Board notes that 
one statement of the case (in July 2005) and one supplemental 
statement of the case (in April 2008) have been issued 
pursuant to these claims, and the sole issue addressed is 
service connection for residuals of head trauma.

The Board therefore finds that the only issue before it on 
appeal is the claim of service connection for residuals of 
head trauma.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.
REMAND

The veteran has been involved in two motor vehicle accidents, 
both of which caused him a number of injuries.  The first 
accident occurred in February 1981, while the veteran was in 
service.  The medical records demonstrate that the veteran 
struck his face on the windshield, which resulted in temporal 
mandibular joint (TMJ) syndrome and required emergency care.  
He is service-connected for TMJ due to that accident, as well 
as injuries to the knees and lower back.  

The second accident occurred in November 1995, many years 
after separation from service.  Due to the November 1995 
accident, the veteran has retired and was granted total 
disability by the Social Security Administration (SSA) as of 
November 7, 1995.  The SSA found memory problems, depression, 
and closed head and eye injuries, and noted that the medical 
records show a pain disorder with psychological factors, 
personality disorder with avoidant features, mild frontal 
lobe atrophy, attention deficit hyperactive disorder, and 
depression.

A CT head scan was performed on the veteran two days after 
the November 1995 accident.  The finding was "negative CT 
head scan.  Suspect mild atrophy bifrontal regions."  It was 
noted that there were no old films available for comparison.

VA outpatient treatment records show diagnoses of a cognitive 
disorder not otherwise specified, depressive disorder not 
otherwise specified, and a mood disorder secondary to his 
general medical condition, as well as traumatic brain injury 
with cognitive impairment.

Dr. "C.", a private psychiatrist, stated in December 1995 
that when he first began treating the veteran in 1994, he was 
exhibiting depression and anxiety.  Dr. C. opined that the 
depression and anxiety became worse after the November 1995 
motor vehicle accident.  Dr. C. noted that a 
neuropsychological examination would be necessary to separate 
the veteran's cognitive impairment from traumatic brain 
injury versus the anxiety and depression that predate the 
1995 accident.

The veteran consulted Dr. "W.", a private 
neuropsychologist, in May 2006 and submitted the records.  
Dr. W. opined that the evidence indicates the 1981 motor 
vehicle accident caused neurobehavioral and psychological 
sequelae, which exacerbated the risk for another head injury 
and decreased the veteran's functional status, complicating 
the sequelae from the 1995 accident.  Dr. W. diagnosed 
moderate to severe cognitive disorder, not otherwise 
specified, with combined sequelae from the 1981 and 1995 
accidents.

In October 2007, the veteran was afforded a VA psychiatric 
examination.  The psychiatrist diagnosed a cognitive 
disorder, not otherwise specified, of "mild to expectable 
severity", as well as a mild personality disorder, not 
otherwise specified.  The VA psychiatrist noted that it is 
"at least as likely as not that the veteran had some mild 
cognitive disorders including emotional affectivity from the 
1981 motor vehicle accident."  The examiner based his 
findings mostly on the 1995 CT head scan, noting little else 
in the record to objectively show problems.  The examiner 
concluded, "it is reasonable to recognize that there was 
some injury per the CT scan findings on 1995, but there is 
little other base as to conclude that he had significant 
problems."

The Board notes that the veteran has not been afforded a VA 
examination by a specialist in traumatic brain injuries.  
While the October 2007 examiner's opinion is valid, the 
examiner is a psychiatrist and was therefore not the most 
applicable medical specialist to examine the veteran for the 
claim on appeal, which is service connection for residuals of 
head trauma.

Accordingly, the case is REMANDED for the following action:

1. The RO should obtain any and all VA 
treatment records for the veteran from 
Spokane, Washington from February 2007 to 
the present not already included in the 
claims file.



2.  The veteran should be afforded a VA 
traumatic brain injury examination, 
wherein the medical examiner (not a 
psychiatrist) has the opportunity to 
review the entire claims file.  

3.  The examiner should offer a medical 
opinion regarding the etiology of the 
veteran's current mental condition.  The 
examiner should offer a medical opinion as 
to what extent the veteran's current 
mental condition was incurred in his 
military service from September 1976 to 
September 1981, particularly from the 
February 1981 motor vehicle accident. 

The examiner should attempt to separate 
the veteran's residuals of traumatic brain 
injury (to include cognitive impairment, 
personality change, and other related 
symptoms) into those symptoms which result 
from the 1981 accident (if any), and those 
which are residuals of the 1995 accident.  
The examiner should explain the reasoning 
behind any opinion offered.  The critical 
question is whether the veteran has TBI 
from the 1981 accident. 

4.  The RO should then readjudicate the 
claim.  If the benefit sought on appeal is 
not granted to the veteran's satisfaction, 
the veteran must be provided with an SSOC, 
which addresses all of the evidence 
received since the April 2008 SSOC was 
issued.  An appropriate period of time 
should then be allowed for a response, 
before the record is returned to the Board 
for further review.


The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
JOHN J. CROWLEY,
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




